In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Dutchess County, dated July 17, 1980, as amended on July 28, 1980, which granted the application. Judgment, as amended, reversed, on the law, without costs or disbursements, application denied and the parties are directed to proceed to arbitration (see Matter of City of Poughkeepsie v City of Poughkeepsie, Unit, Local 486, Civ. Serv. Employees Assn., 78 AD2d 653; City of Poughkeepsie v City of Poughkeepsie, Dutchess County Ch., CSEA, 78 AD2d 646; City of Poughkeepsie v City of Poughkeepsie, Unit, Dutchess County Local 814, Civ. Serv. Employees Assn., 79 AD2d 696). Titone, J. P., Gibbons, O’Connor and Thompson, JJ., concur.